Case 1:17-cv-00112-GJQ-PJG ECF No. 115, PageID.2166 Filed 05/13/21 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


  PAUL JOSEPH HARCZ, JR, et al.,

            Plaintiffs,                      Case No. 1:17−cv−112

      v.                                     Hon. Gordon J. Quist

  BRODY BOUCHER, et al.,

            Defendants.
                                         /



                              NOTICE OF HEARING


  TAKE NOTICE that a hearing on the following motion(s) has been scheduled as
  set forth below:


                          Motion for Partial Summary Judgment (ECF No. 94)
  Motion(s):              Motion for Summary Judgment (ECF No. 99)
  Date/Time:              June 16, 2021 02:00 PM
  Judge:                  Gordon J. Quist
  Place/Location:         499 Federal Building, Grand Rapids, MI




                                         GORDON J. QUIST
                                         United States District Judge

  Dated: May 13, 2021              By:    /s/ Jacob A. Shapiro
                                         Deputy Clerk
